                                                                    Case 2:15-cv-01268-RFB-NJK Document 120
                                                                                                        121 Filed 05/11/20 Page 1 of 2




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: rex.garner@akerman.com
                                                             7   Attorneys for Nationstar Mortgage LLC
                                                             8                              UNITED STATES DISTRICT COURT
                                                             9                                      DISTRICT OF NEVADA
                                                            10    NATIONSTAR MORTGAGE LLC                       Case No.: 2:15-cv-01268-RFB-NJK
                                                            11                        Plaintiff,
                                                                  v.                                            MOTION TO REMOVE ATTORNEY
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                  FROM ELECTRONIC SERVICE LIST
                                                                  FLAMINGO TRAILS NO. 7 LANDSCAPE
                      LAS VEGAS, NEVADA 89134




                                                            13    MAINTENANCE ASSOCIATION, INC.; SFR
AKERMAN LLP




                                                                  INVESTMENT POOL 1, LLC; DOE
                                                            14    INDIVIDUALS I-X, inclusive, and ROE
                                                                  CORPORATIONS I-X, inclusive,
                                                            15
                                                                                      Defendants.
                                                            16

                                                            17    SFR INVESTMENTS POOL 1, LLC, a Nevada
                                                                  limited liability company,
                                                            18
                                                                                      Counter-Claimant,
                                                            19    v.
                                                            20    NATIONSTAR MORTGAGE LLC, a Delaware
                                                                  limited liability company,
                                                            21
                                                                                      Counter-Defendant.
                                                            22

                                                            23

                                                            24   ...

                                                            25   ...

                                                            26   ...

                                                            27   ...

                                                            28   ...

                                                                                                            1
                                                                 53072754;1
                                                                    Case 2:15-cv-01268-RFB-NJK Document 120
                                                                                                        121 Filed 05/11/20 Page 2 of 2




                                                             1   TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                             2            PLEASE TAKE NOTICE that Tenesa S. Powell, Esq., is no longer associated with the law

                                                             3   firm of Akerman LLP and requests that Ms. Powell be removed from the service list.

                                                             4            Akerman LLP continues to serve as counsel for Nationstar Mortgage LLC. All items,

                                                             5   including, but not limited to, pleadings, papers, correspondence, documents and future notices in this

                                                             6   action should continue to be directed to, Melanie D. Morgan, Esq. and Rex D. Garner, Esq.

                                                             7            DATED this 11th day of May, 2020

                                                             8                                                AKERMAN LLP
                                                             9                                                /s/ Rex Garner, Esq.
                                                                                                              MELANIE D. MORGAN, ESQ.
                                                            10                                                Nevada Bar No. 8215
                                                                                                              REX D. GARNER, ESQ.
                                                            11                                                Nevada Bar No. 9401
                                                                                                              1635 Village Center Circle, Suite 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                                Las Vegas, Nevada 89134
                      LAS VEGAS, NEVADA 89134




                                                            13                                                Attorneys for Nationstar Mortgage LLC
AKERMAN LLP




                                                            14

                                                            15                                          COURT APPROVAL
                                                            16            IT IS SO ORDERED.
                                                            17                 May 11, 2020
                                                                          Date:______________
                                                            18                                                         ___________________________________
                                                                                                                       UNITED STATES MAGISTRATE JUDGE
                                                            19                                                         Case No.: 2:15-cv-01268-RFB-NJK
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   2
                                                                 53072754;1
